Citation Nr: 1812955	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-29 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.

2. Entitlement to service connection for type 2 diabetes mellitus, to include as due to Agent Orange exposure.

3. Entitlement to service connection for Alzheimer's disease, also claimed as dementia, to include as due to Agent Orange exposure. 

4. Entitlement to service connection for peripheral neuropathy of the upper extremities.

5. Entitlement to service connection for peripheral neuropathy of the lower extremities.

6. Entitlement to service connection for ataxic spastic gait.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1954, May 1955 to May 1959, September 1960 to November 1960, December 1960 to February 1961, and September 1961 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and for ataxic spastic gait are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran served in Thailand from May 1967 to May 1969, and the evidence is at least in equipoise as to whether the conditions of his service involved duty or visitation in the Republic of Vietnam.

2. Medical evidence shows current diagnoses of ischemic heart disease and type 2 diabetes mellitus.

3. The preponderance of the evidence is against finding that currently diagnosed Alzheimer's disease is related to active service or events therein, to include in-service exposure to herbicide agents. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, ischemic heart disease is presumed to have been incurred during active service. 38 U.S.C. §§ 1110, 1116, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6)(iii), 3.309(e) (2017). 

2. Resolving reasonable doubt in the Veteran's favor, type 2 diabetes mellitus is presumed to have been incurred during active service. 38 U.S.C. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6)(iii), 3.309(e).

3. Alzheimer's disease, also claimed as dementia, was not incurred during active service, nor may it be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.303, 3.307(a)(6)(iii), 3.309(e) (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

The law establishes a presumption of service connection for a disease associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam. See 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e). A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service. 38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.

The Veteran's service personnel records do not show he was stationed in Vietnam, nor do they include any temporary duty orders to Vietnam. The Veteran, however, contends that while serving at the American Embassy in Thailand, he was a courier to Vietnam. Service records confirm he served at the U.S. Defense Attache Office at the American Embassy in Bangkok, Thailand from May 1967 to May 1969. These records show he had a top secret/crypto clearance and that his duties included making all travel arrangements for staff and visiting military and civilian personnel; preparing diplomatic communications and other arrangements for ships visiting ports of Thailand; supervising the isolated area leave program for civilian members of the diplomatic mission; and otherwise performing as an administrative assistant. The Veteran's evaluation report also stated that "the nature of duty with the Attache System requires that enlisted personnel be assigned far greater and more diversified responsibilities than that normally encountered in general service billets." 

In support of his claim, the Veteran submitted a copy of his resume from approximately 1977. At that time, he described his duties in Thailand to include "serv[ing] as Attache's aid on intelligence gathering missions to Vietnam and Laos." 

As set forth, service records do not definitively show Vietnam service. Considering the overall record, however, the Board finds the evidence is at least in equipoise as to whether the Veteran's service in Thailand involved duty or visitation to Vietnam. Resolving reasonable doubt in his favor, "service in the Republic of Vietnam" is established and in-service exposure to herbicide agents is presumed. See 38 C.F.R. §§ 3.102, 3.307(a)(6)(iii).

Medical evidence shows the Veteran has current diagnoses of ischemic heart disease (coronary artery disease) and type 2 diabetes mellitus. Both of these disorders are associated with exposure to herbicide agents, and presumptive service connection is warranted. See 38 C.F.R. § 3.309(e). 

The Veteran also contends that service connection is warranted for Alzheimer's disease. Evidence of record includes a diagnosis of dementia and shows he is being followed for Alzheimer's disease. The claimed disorder is not on the list of diseases associated with exposure to certain herbicide agents, and presumptive service connection cannot be established. See 38 C.F.R. § 3.309(e). 

Notwithstanding the presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a claimant from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection. See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

On review, there is no evidence of Alzheimer's disease during active service or for many years thereafter. The record does not contain competent evidence suggesting a relationship between Alzheimer's disease and active military service, to include Agent Orange exposure. The Board acknowledges the Veteran's contentions but notes he is not competent to provide an etiology opinion on a complex medical question. See Woehlaert v. Nicholson, 21 Vet. App. 465 (2007). His unsubstantiated lay assertions are not considered probative as to nexus. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 


ORDER

Service connection for ischemic heart disease is granted.

Service connection for type 2 diabetes mellitus is granted. 

Service connection for Alzheimer's disease, also claimed as dementia, is denied. 


REMAND

The Veteran is also seeking service connection for peripheral neuropathy of the upper and lower extremities and ataxic spastic gait. A March 2005 private record includes an impression of ataxic spastic gait; polyperipheral neuropathy; and gait instability, probably multifactorial. A March 2006 record shows a diagnosis of ataxic gait/cerebrovascular accident. 

A VA examination is needed to determine whether the Veteran's claimed disorders are complications of or are otherwise related to the now service-connected diabetes. See 38 C.F.R. §§ 3.310, 3.326 (2017). 

Updated VA records should also be obtained on remand. 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request medical records from the VA Medical Center in Biloxi, Mississippi and any associated outpatient clinics for the period from May 2017 to the present. Any records obtained should be associated with the electronic claims folder. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of peripheral neuropathy of the upper and lower extremities and ataxic spastic gait. The electronic claims folder must be available for review. 

The examiner is requested to provide an opinion as to whether peripheral neuropathy of the upper and lower extremities and ataxic spastic gait are at least as likely as not proximately due to or aggravated by service-connected diabetes. If aggravation is found, the examiner should provide a baseline level of disability. 

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. The RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the RO must implement corrective procedures at once.

4. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017).

5. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and for ataxic spastic gait. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


